DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 01/31/2022. In virtue of this communication, claims 1, 9, 16 have been amended. Claims 1 – 20 are currently pending in the instant application.
Response to Argument
2.	Applicant's arguments filed on 01/31/2022 have been fully considered but they are not persuasive.
	In response to Applicant’s argument in pages 7 – 9 that Rusik in view of Mosk do not teach “performing an action based on a successful verification of the identity of the trusted caller, the action being encoded in instructions sent within the verification sound”, examiner respectfully disagrees. 
	Applicant is attacking the references individually and asking for a narrower interpretation of the word 'instruction' that is not required by the claim. The context of the claim does not require the instruction to be decoded, read or interpreted. Nor does it require any particular instruction. The claim only requires that it be encoded in the sound. Rusik shows an audio signal with audio content and a verification signal 'signature' in the audio. Mosk in paragraph [0064] shows that a code can also be included in the sound. A reasonable interpretation of 'instructions' is a code that tells a computer to perform a particular operation (See Webster Dictionary). As noted in Mosk that the receiving phone knows when it sees the hyperlink to automatically navigate. Accordingly based upon broadest reasonable interpretation, the combination satisfies the requirements of the claim. In addition, Applicant discussed that the invention 
Thus, the combination of Rusil and Mosk teaches the argued limitation. As a result, the previous rejection is maintained.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4, 7, 9 – 10, 12, 15 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rusek (Pub # US 2020/0412547 A1) in view of Mosko et al. (hereinafter “Mosko”) (Pub # US 2014/0039901 A1).
Regarding claims 1, 9, and 16, Rusek discloses a computer-implemented verification and authorization method for verification of an identity of a trusted individual (see [0009] – [0012], [0018] – [0020], [0036] - [0037] where Rusek is stating that a first user may use a first device in for example a meeting for recording a meeting for verify an authentic audio and/or visual content sent by a first device, see [0036] for an individual of his/her device ensures that a digital signature, uniquely generated based on the authentic audio and/or visual content, is embedded in all recordings of the authentic, and see [0005] - [0006] for at least one predetermined parameter in a data sequence includes at least one of eye movement, lip movement, and sound characteristics, thus identity of a trusted person), the method comprising: 

verifying the identity of the trusted individual via the verification sound that includes an asymmetrically encrypted payload sent by the trusted individual within the verification sound (see [0036], [0041] - [0047] for the second device comprises a processor including an asymmetric cryptographic function to verify whether a recording of allegedly authentic audio and/or visual content embedded with a digital signature generated based on authentic audio and/or visual content is actually of the authentic audio and/or visual content or not).
Rusek teaches a trusted individual recording the authentic audio and/or visual content and the device further includes communications circuitry that enables the device 
Rusek does not disclose specifically performing an action based on a successful verification of the identity of the trusted caller, the action being encoded in instructions sent within the verification sound.
In an analogous art, Mosko discloses performing an action based on a successful verification of the identity of the trusted caller, the action being encoded in instructions sent with the verification sound (see Mosko, [0064] for phone device (262 in Fig. 2C) communicates the hyperlink to phone device (264 in Fig. 2C) via the voice-coded channel, then the phone device 264 can automatically navigate to the corresponding Web page if phone device 262 is a trusted device, see [0055] for the data signals that encode the menus as audio snippets, and plays back these audio snippets over the voice-coded audio channel, the user can add a text menu to an existing voicemail system by inserting a special audio snippet within outgoing message, e.g., a message within a voicemail greeting).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Rusek, and have performing an action based on a successful verification of the identity of the trusted caller, the action being encoded in instructions sent with the verification sound, as discussed by Mosko, thereby allows a data path which provides easily access the desired information while a voice call is in progress (see Mosko, [0002], [0006]). 
Regarding claims 2, 10, and 17, Rusek in view of Mosko disclose prior to the performing, creating the action and encoding instructions to execute the action within 
Regarding claims 4, 12, and 19, Rusek in view of Mosko disclose wherein a start and an end of the verification sound are provided by the audio layer (see Rusek, [0041], [0042]), and wherein the data layer encodes a string of bytes to encode a message based on the verification sound from the audio layer (see Mosko, [0055], [0064] for add a text menu to an existing voicemail system by inserting a special audio snippet within outgoing message, e.g., a message within a voicemail greeting, the data signals that encode the menus as audio snippets, and plays back these audio snippets over the voice-coded audio channel). The motivation would provide easily access the desired information while a voice call is in progress (see Mosko, [0002], [0006]). 
Regarding claims 7 and 15, Rusek in view of Mosko disclose wherein the verifying verifies the identity of the trusted caller by: decrypting the asymmetrically encrypted payload, by a computing device, using an asynchronous key (i.e., private key) associated with the verification sound; and verifying the identity of the trusted caller if the asymmetrically encrypted payload of the verification sound decrypts correctly (see Rusek, [0045], [0047], [0052] – [0055]). 
5.	Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rusek (Pub # US 2020/0412547 A1) in view of Mosko et al. (hereinafter “Mosko”)  as applied to claims 2, 10, and 17 above, and further in view of Ioffe (Pub # US 2017/0078718 A1).
Regarding claims 3, 11, and 18, Rusek in view of Mosko disclose the audio layer includes a series of tones (see Rusek, [0039], and see Mosko, [0016], [0018], [0055] for tones). 
Rusek in view of Mosko do not disclose specifically that the tones from a pentatonic scale.
In an analogous art, Ioffe teaches the tones from a pentatonic scale (see Ioffe, [0042] for content characteristics of audio include an inventory of tones infer a tonal mode such as a pentatonic scale).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Rusek in view of Mosko, and have the tones from a pentatonic scale, as taught by Ioffe because doing so would identify a shift in audio characteristics, as discussed by Ioffe (see Ioffe, [0042]). The motivation would provide preventing unwanted signaling such as voice and multimedia spam.
6.	Claims 6, 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rusek (Pub # US 2020/0412547 A1) in view of Mosko et al. (hereinafter “Mosko”) (Pub # US 2014/0039901 A1) as applied to claims 1, 4, 12, and 16 above, and further in view of Traynor et al. (hereinafter “Traynor”) (Pub # US 2018/0294959 A1).
Regarding claims 8 and 20, Rusek in view of Mosko disclose the method and system embodied above. 
Rusek and Mosko do not specifically disclose a cloud-computing environment.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Rusek and Mosko, and have the system able to use cloud computing environment, because as discussed above Rusek and Mosko are showing that the skilled artesian on or before the effect filing date of the invention had the skill set of applying computers (Rusek in [0057] and Mosko in Fig. 1) operating with standard computing environments such as LAN and Telephone, and Traynor shows cloud computing was common to apply before the effective filing (discussion above) be able to function across all telephony platforms, including smartphones, VoIP phones, and PBXs with networks having infrastructure to support a safer computer environment, as discussed by Traynor (see Traynor, [0003]). 
Regarding claims 6 and 14, Rusek and Mosko do not specifically disclose the P201907802US0 1thethe message comprises a command encoded into the data layer.
Traynor teaches a command in the data layer (see Traynor, [0052], [0057] - [0061], [0110] for Google Cloud Messaging (GCM) was used to generate a push notification, thus a command necessarily in the data layer). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Rusek and Mosko and have the commands in the data layer, as discussed by Traynor, where Traynor shows commands in the data layer was common to apply before the effective filing (discussion above) to be able to function across all telephony platforms, including .
Allowable Subject Matter
7.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645